DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on February 28, 2022.  Claims 1-16 are cancelled.  Claim 17 is a new independent claim and is the pending claim in the case.
This action is final.

Applicant’s Response
In the Amendment filed on February 28, 2022, Applicant cancelled the previously pending claims and presented a new claim, and provided associated arguments, in response to the objection to the claims and rejections of the claims in the previous office action.

Response to Argument/Amendment
Applicant’s amendments cancelling the previously presented claims and presenting a new claim are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the rejections of previously presented claims 1-16 are moot in view of their cancellation, and that newly added claim 17 recites features not disclosed by the art of record, individually or in combination.  Applicant’s arguments are persuasive with respect to the rejections of the previously presented claims, which are withdrawn in view of the cancellation of the claims.  However, after performing further search and consideration of the subject matter recited in the new claim, it appears that new grounds of rejection are necessary; therefore, these new grounds of rejection are provided below.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites, on lines 5-6, “the illustrated digital map are scaled…” (emphasis added), when perhaps “the illustrated digital map is scaled” was intended.
Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental steps) without significantly more. This judicial exception is not integrated into a practical application because any additional elements amount to implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Relying on the evaluation flowchart in MPEP 2106: 
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?)
Step 2a Prong One (Does the claim recite an abstract idea?): Yes.  Claim 17 recites the elements receiving directory map information specifying a plurality of points of interest; generating one or more icons representing the plurality of points of interest, wherein the one or more icons are illustrated images; creating an illustrated digital map including the illustrated images, wherein the illustrated digital map are scaled to highlight the one or more icons; and presenting the illustrated digital map via a graphical user interface.  Under the broadest reasonable interpretation, these steps may be performed mentally, using mental observation and mental determination, including by a human using a physical aid such as pen and paper (for example, a human perceiving directory map information, such as visual or auditory information, specifying points of interest (mental step), mentally picturing an image to be illustrated and used as an icon representing a point of interest (mental step) and generating the icon which is an illustrated image (mental step performed using a physical aid such as pen and paper), mentally picturing the image as incorporated into a map (mental step) with particular scaling (mathematical step which may be performed mentally), etc.) and creating the illustrated map (mental step performed using a physical aid such as pen and paper), and therefore correspond to the Mental Processes grouping.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No.  Claim 17 recites the additional elements of the illustrated map being digital and presenting the illustrated digital map via a graphical user interface.  To the extent that the limitations of “creating an illustrated digital map” and “graphical user interface” may require some activity performed by a computing device, this element is merely implementation of part of the abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).  In addition, this limitation may be considered to be insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g); outputting results.  Thus claim 17 does not integrate the judicial exception into a practical application in view of the considerations set forth in MPEP 2106.04(d), 2106.05(a)-(c) and (e)-(h).
Step 2b (Does the claim recite additional elements that amount to siqnificantly more than the judicial exception): No.  Relying on the same Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:…Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP 2106.05(f));…Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception...; Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g);…)), claim 17 does not recite any additional elements that amount to significantly more than the abstract idea (mental steps, including steps performed using a physical aid such as pen and paper) because they are merely using generic computer components to implement the mental steps (i.e. creating a digital version of a map including icons such as illustrated images (resulting from mental processes performed using a physical aid such as pen and paper)) and/or outputting the results (i.e. displaying the digital map in a generic graphical user interface).

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20120141046 A1).
With respect to claim 17, Chen teaches a method comprising:
receiving directory map information specifying a plurality of points of interest (e.g. paragraph 0020, tourist maps; paragraph 0022, positions of events in digital map; locations or events of interest to user in map; paragraph 0034, location of feature provided as input; paragraph 0054, Fig. 7, user requesting map with media icons; paragraph 0059, relevant events or features within geographical area of map; i.e. information relating to locations of a plurality of features and events of interest for a geographical area to be presented as a map may be received and stored);
generating one or more icons representing the plurality of points of interest, wherein the one or more icons are illustrated images (e.g. paragraph 0020, sketches or other drawings representing attractions or other major features and notable events; paragraph 0022, applying principles to digital maps; selecting segment from media source to correspond to location or event of interest to user; segment may be distorted in some way to make incorporation into map appealing in appearance; paragraph 0023, media icon comprises segment from media source distorted for placement into a map; paragraph 0025, media icons personalized to include experiences represented as photos, videos, and other media personal to the viewer or generator of the map; paragraph 0028, plurality of media items including any number of types such as images, video, and multimedia, obtained from sources including television/radio stations, newspapers, radios, blogs, websites, RSS feeds, search engines, text message, online chats, etc.; paragraph 0029, selecting media item based on relevance to viewer of map; paragraph 0030, selecting portion of media item for visualization as media icon in the map, including image segment; paragraph 0031, segment relates to interest of user and particular map selected, and comprises an image taken from media item; paragraphs 0034-0035, providing distortion to selected segment to improve the appearance of the segment when inserted into map as a media icon; determining how segment is aligned and scaled to the map; determining distortion for aligning selected segment to map; paragraph 0049, advertising included for media icons at retail outlets such as department stores; media icons include advertising flyers; paragraphs 0054-0056, Fig. 7, media item selected to visually populate media icon on map; segment selected from media item; distorted segment created; paragraph 0059, media icons selected from any of numerous media sources, selected to represent relevant events or features within geographical area of map; i.e. icons representing the features or events of interest in the area to be mapped are generated by accessing a media source/item to obtain relevant images/segments (from a wide variety of possible sources) and perform further processing, resulting in icons representative of the events and features of interest having an improved/tailored appearance for insertion into the map; as indicated in paragraph 0020 (applied to a digital map as discussed in paragraph 0022), one such type of icon/image representative of a feature/event of interest may be a drawing/sketch; moreover, the media icon may be generated from a wide variety of media sources which may include illustrated images, such as images, newspapers, blogs, websites, etc.);
creating an illustrated digital map including the illustrated images, wherein the illustrated digital map are scaled to highlight the one or more icons (e.g. paragraph 0021, icons on non-photorealistic maps drawn enlarged relative to other features of the map to emphasize visibility/importance; paragraph 0022, applying these principles to digital maps; paragraph 0023, with media icons, maps generated that include representations of detail that would otherwise not be viewable in to-scale map; paragraph 0025, as contextually presented, media icons function as detail magnifiers; event or detail about an area magnified in media icon view, providing details in context; paragraph 0036, distorted segment composited into map as a media icon; paragraph 0037, describing Fig. 2, digital map 200 in accordance with subject matter, representing city area with sports venue, e.g. baseball field 202 and media icon 204 representative of event at baseball field and arrow 206 indicating the event is taking place at the baseball field; paragraph 0038, scale of player enlarged in relative scale to the map 200; paragraph 0057, Fig. 7, distorted segment composited into map as media icon; media icons visually placed within the map; i.e. the map is generated by compositing the generated media icons onto the map in the relevant positions corresponding to respective events and features of interest, where the scaling of the icons included in the map (and therefore of at least a part of the map itself) is set such that the media icons are highlighted/enlarged); and
presenting the illustrated digital map via a graphical user interface (e.g. paragraph 0058, Fig. 7, map displayed to requesting user; user may interact with media icons on the map; paragraph 0078, web browser user uses to view and manipulate generated maps and media icons).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rudenstine et al. (US 20130325337 A1) teaches displaying logos associated with map locations (e.g. Fig. 3b).
Gluck (US 20100318291 A1) teaches displaying logos associated with map locations (e.g. Fig. 18).
Schaaf et al. (US 20090088964 A1) teaches displaying logos associated with map locations (e.g. Fig. 4).
Vesely (US 20120005624 A1) teaches displaying portions of 3D scenes in spaces outside of a display such as appearing as a hologram above the surface of the display (paragraph 0043, Figs. 8A-C, etc.).
Yamaguchi et al. (US 20030028455 A1) teaches displaying, on a map, information associated with a selected restaurant including popular menu items and today’s recommendations (e.g. paragraph 0166, Fig. 24 (d)).
Lim et al. (US 20170365097 A1) teaches overlaying hand-drawn icons on a map in an augmented reality display system (e.g. paragraph 0029).
Torres et al. (US 20170277673 A1) teaches a user hand-drawing icons representative of points-of-interest on a displayed map (e.g. Figs. 4A-B and 5).
Abhyanker (US 20140237052 A1) teaches providing a building builder tool allowing a user to draw floor level structures, etc. of building icons presented on a map (e.g. Fig. 16 as described in paragraphs 0141-0143).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179